Citation Nr: 0110211	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-04 015	)	DATE
	)
	)


THE ISSUE

Whether a February 28, 1985 decision of the Board of 
Veterans' Appeals (Board) granting an increased 30 percent 
evaluation for post-traumatic stress disorder (PTSD), 
effective from February 16, 1982, should be reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.  Historically, a February 28, 1985 decision of the 
Board of Veterans' Appeals (Board) granted a 30 percent 
evaluation for post-traumatic stress disorder (PTSD).  In 
February 2000, the veteran filed with the Board a formal 
motion for revision of that February 28, 1985 Board decision 
on the grounds of clear and unmistakable error (CUE).


FINDINGS OF FACT

1.  In a decision dated February 28, 1985, the Board granted 
entitlement to an increased evaluation of 30 percent for 
PTSD.

2.  The facts as they were known at the time of the Board 
decision of February 28, 1985, were correct and it has not 
been shown otherwise.

3.  Any error in the Board decision of February 28, 1985, 
does not compel the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.


CONCLUSION OF LAW

The February 28, 1985, Board decision which assigned a 30 
percent evaluation for PTSD is not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. 
§ 20.1403 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, to the extent any duty to assist or 
duty to notify requirements may exist with respect to motions 
for revision of Board decisions on the grounds of clear and 
unmistakable error, it is the Board's opinion that any 
necessary evidentiary development and notification has been 
accomplished.  Thus, the Board concludes that the duty to 
assist and the duty to notify as contemplated by applicable 
provisions, including the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) 
(to be codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107), have been satisfied with respect to this 
issue.  

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-
1411 (2000).  Pursuant to 38 C.F.R. § 20.1404(a), the motion 
alleging clear and unmistakable error in a prior Board 
decision must be in writing, and must be signed by the moving 
party or that party's representative.  The motion must 
include the name of the veteran; the name of the moving party 
if other than the veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  

The motion filed appears to satisfy the filing and pleading 
requirements set forth in 38 C.F.R. § 20.1404(a) for a motion 
for revision of a decision based on clear and unmistakable 
error.  It should be added that the written motion for 
revision specified the February 28, 1985 Board decision and 
the issue identified was clear and unmistakable error in that 
Board decision's denial of an evaluation in excess of 30 
percent for PTSD.  

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111 (West 
Supp. 2000); 38 C.F.R. § 20.1406 (2000).

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made . . . .

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.  

(d) Examples of situations that are not 
clear and unmistakable error.  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  
(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation. 

Parenthetically, in Disabled American Veterans v. Gober, 234 
F.3d 682 (Fed. Cir. 2000), the United States Court of Appeals 
for the Federal Circuit held that VA regulations codified at 
38 C.F.R. §§ 20.1400-20.1411 were valid, except for Rule 
1404(b) (which deals with lack of pleading specificity).  

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court), in Damrel v. Brown, 6 Vet. App. 242, 245 
(1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable error 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).  

The veteran contends, in essence, that the February 28, 1985, 
Board decision that granted only a 30 percent evaluation for 
PTSD was clearly and unmistakably erroneous because the 
veteran met the requirements of a 70 percent evaluation at 
that time.

In its February 28, 1985, decision, the Board granted 
entitlement to an evaluation of 30 percent for PTSD, but not 
more.  It appears that said February 28, 1985, Board decision 
specifically cited appropriate laws and regulations 
pertaining to rating PTSD, including Diagnostic Code 9411, 
and provided a detailed discussion explaining the Board's 
opinion that the service-connected PTSD warranted a 30 
percent evaluation.

In the 'law and regulations' section of the February 28, 
1985, Board decision, the Diagnostic Code 9411 criteria for 
10 and 30 percent ratings were set out with specificity.  At 
that time, a 30 percent schedular rating was authorized where 
there was definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.  

The Board notes that the specific criteria for ratings in 
excess of 30 percent were not provided in the February 28, 
1985, Board decision.  At that time, a 50 percent evaluation 
for PTSD was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
substantially impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
was so reduced as to result in severe industrial impairment.  
A 70 percent evaluation was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people was seriously impaired and the psychoneurotic 
symptoms were so severe and persistent as to produce 
pronounced impairment in the ability to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Code 9411.

In the 'evidence' section of the February 1985 Board 
decision, the July 1982 clinical psychologist report, the 
July 1982 psychiatrist report, the October 1982 VA 
psychiatric examination report, the March 1983 RO hearing 
transcript and the February 1984 fee-basis VA psychiatric 
examination report were set out in detail and considered.  
The April 2000 informal hearing presentation from the 
movant's representative states that "the veteran's motion 
states that the BVA decision correctly described the evidence 
of record at the time of the decision including the 
examinations diagnosing and describing the severity of his 
PTSD."  

The 'finding of fact' set forth in the February 1985 Board 
decision stated that "[t]here was a substantial probability 
that the symptoms of the veteran's psychiatric disease are 
productive of definite social and considerable industrial 
impairment."  The pertinent conclusion of law set forth in 
the February 1985 Board decision cited Diagnostic Code 9411.  

The Board acknowledges the failure to provide the specific 
criteria for ratings in excess of 30 percent for PTSD, and 
the apparent failure to specifically address these criteria 
in its 'discussion and evaluation' section.  However, even 
assuming such failures are error, the Board does not find 
that these failures constitute the "very specific and rare 
kind of 'error'" that is CUE.  This is so because the movant 
has not demonstrated that this error was outcome-
determinative.  In other words, the movant has failed to show 
that the error, had it not been made, would have manifestly 
changed the outcome of the February 28, 1985, Board decision.

In this regard, the substance of the moving party's argument 
appears to be based on disagreement as to the evaluation of 
the evidence and how the relevant facts were weighed by the 
Board in 1985.  The movant argues that the use of the term 
'severe' by the October 1982 VA psychiatric examiner means 
undebatably that a 70 percent evaluation was warranted.  
However, the regulations in effect at the time of the 
February 1985 Board decision stated that the "examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be."  38 C.F.R. § 4.130 (1984).

The movant also argues that his wife subsequently divorced 
him, supporting his contention that he met the 70 percent 
criteria in that his "ability to establish and maintain 
effective or favorable relationships with people [was] 
seriously impaired."  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1984).  However, as noted above, a review for CUE in a 
prior Board decision must be based on the record that existed 
when that decision was made.  Thus, developments which 
occurred after the February 28, 1985, Board decision, like 
the veteran's divorce, cannot provide a basis for CUE. 

Along these lines, the Board notes that the Court's 
determinations in such cases as Shoemaker v. Derwinski, 3 
Vet. App. 248 (1992) were not in existence in 1985 and 
therefore cannot be used to support the movant's contentions.  
A review for CUE in a prior Board decision must be based on 
the law that existed when that decision was made.  In 
Shoemaker, the Court held that the Board had an obligation to 
explain why the symptoms of a veteran who had asked for an 
increase in his then 30 percent rating comported with the 
criteria of a 50 percent rating, but not with the criteria of 
the 70 percent or 100 percent disability ratings.  Id. at 
253.  

Consequently, the veteran's arguments of CUE in the Board's 
February 28, 1985 decision based upon the fact that the Board 
did not provide reasons and bases for finding that the 50 
percent and 70 percent evaluations were not approximated by 
the veteran's symptoms are irrelevant and not for 
consideration with respect to the current claim because CUE 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

The movant has argued that the level of his social isolation 
reflected in the evidence of record before the Board in 
February 1985 compels the award of a higher evaluation.  The 
Board notes that the Court later held that while the 
disability picture with regard to the service-connected PTSD 
does not meet all of the criteria of a 100 percent schedular 
evaluation, the criteria in Diagnostic Code 9411 for a 100 
percent evaluation are each independent bases for granting a 
100 percent evaluation.  See Richard v. Brown, 9 Vet. App. 
266, 268 (1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
Again, even assuming that the Court's holding would extent to 
50 or 70 percent schedular ratings, the Board points out that 
the Court's determination in such a case was not in existence 
in 1985 and is not retroactive.  

Even more importantly, the law that existed at the time of 
the February 28, 1985, Board decision stated that social 
impairment could not be the sole basis for a specific 
percentage evaluation.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9410, Note 1 (1984) ("Social impairment per se will 
note be used as the sole basis for any specific percentage 
evaluation . . . ."). 

The movant has also complained that the Board relied on the 
"incomplete" February 1984 evaluation and that VA ignored 
two requests from his representatives for a social and 
industrial survey and another VA psychiatric evaluation.  The 
Board notes that the moving party's arguments based upon the 
failure of a duty to assist are not considered a valid basis 
for CUE under the laws and regulations cited above.  A claim 
that an examination is not adequate for rating purposes 
cannot serve as a basis for CUE as to the February 1985 Board 
decision.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992).

The Board points out that any argument based upon 
disagreement as to how the relevant facts were weighed or 
evaluated, that is, a "misinterpretation of facts," does 
not give rise to the level of CUE as that term has come to be 
defined.  The correct facts of record as they were known at 
the time of the Board's 1985 decision failed to demonstrate 
undebatable evidence of a substantially impaired ability to 
establish and maintain favorable relationships with people 
and psychoneurotic symptoms of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment thereby warranting a 50 percent, or higher, 
evaluation.  The February 1984 VA fee-basis psychiatric 
examination indicated that the veteran's recent and remote 
memory were intact; that his retention, recall and grasp of 
general information and knowledge and his intellect were 
commensurate with his socioeconomic background; that his 
level of awareness, judgment, ability to abstract, insight 
and ability to maintain an associate trend were unimpaired; 
and that there was no overt evidence of cognitive deficit, 
despite the veteran's anger, dysphoria and lack of social 
life.

Review of the evidence of record available to the Board in 
February 1985 does not reveal that the facts as they were 
known to the Board in February 1985 were incorrect.  Nor does 
said review reveal the existence of an error such that when 
the error is called to the attention of later reviewers the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error would be compelled.

A motion for clear and unmistakable error must fail if there 
is a "plausible" or rational basis for the Board's 
interpretation of VA law and application of that law to the 
existing facts pertaining to a veteran's claim.  See Berger 
v. Brown, 10 Vet. App. 166, 170 (1997).  The motion on behalf 
of the veteran is basically a disagreement as to how the 
facts were weighed or evaluated.  After review of the 
evidence of record, the undersigned concludes that the moving 
party has not set forth allegations that would support a 
conclusion that there was CUE within the February 1985 
decision by the Board.  He has not set forth any basis for a 
finding of error or any indication why the result of this 
decision would have been different but for an alleged error.  

Under 38 C.F.R. § 20.1403(d), a disagreement as to how the 
facts were weighed or evaluated cannot constitute clear and 
unmistakable error.  Consequently, the February 28, 1985, 
Board decision, insofar as it denied an evaluation in excess 
of 30 percent for PTSD, is not clearly and unmistakably 
erroneous for the foregoing reasons; and therefore, is not 
subject to revision or reversal.  38 U.S.C.A. § 7111; 38 
C.F.R. § 20.1403.  Accordingly, in the absence of any 
additional allegations, the motion is denied.

Lastly, the Board notes that the provisions of reasonable 
doubt under 38 C.F.R. §§ 3.102 and 4.3, as well as the 
provisions of 38 C.F.R. § 4.7 regarding the higher of two 
evaluations are not for consideration in CUE claims.


ORDER

Since the February 28, 1985 Board decision is not clearly and 
unmistakably erroneous, the motion for revision or reversal 
is denied.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

 


